Citation Nr: 1809305	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-23 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of the right ankle.

3. Entitlement to an initial rating in excess of 10 percent for DJD of the right knee.

4. Entitlement to an initial rating in excess of 10 percent for DJD of the cervical spine.

5. Entitlement to an initial compensable rating for cluster headaches.

6. Entitlement to an initial compensable rating for hypertension.

7. Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS), status post cholecystectomy.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to November 2011, to include service in southwest Asia during the Persian Gulf War.

These claims come before the Board of Veterans' Appeals (Board) on appeal from rating decision issued in December 2009 in which the Department of Veterans Affairs (VA) Regional Office (RO), in relevant part, denied service connection for bilateral hearing loss and granted service connection for the other disabilities listed on the cover page.

The issues of entitlement to a higher rating for DJD of the right ankle, right knee, and cervical spine are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1. The Veteran does not have a hearing loss disability.

2. The Veteran's cluster headaches are of a short duration (less than a minute and a half), not said to be prostrating, and have not resulted in loss of time from work.

3. The Veteran has a history of diastolic pressure that is predominantly under 100.

4. The Veteran's digestive symptoms are primarily described as dysphagia, pyrosis, regurgitation and vomiting, though he also experiences diarrhea.


CONCLUSIONS OF LAW

1. The criteria for a hearing loss disability have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2. The criteria for an initial compensable rating for cluster headaches have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2017).

3. The criteria for an initial compensable for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, DC 7101 (2017).

4. The criteria for an initial rating in excess of 30 percent for GERD/IBS have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, DC 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Analysis

The Veteran's representative notes that the Veteran does not have a hearing loss disability within the meaning of 38 C.F.R. § 3.385.  The Veteran in his notice of disagreement with the December 2009 rating decision concedes this as well.  This is confirmed by the results of the June 2009 VA examination of the Veteran's hearing loss, which are as follows:




HERTZ


June 2009
500
1000
2000
3000
4000
RIGHT
15
15
15
20
15
LEFT
10
10
10
15
15
 
Speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear.

Further, there is no assertion by the Veteran, or medical records in the claims file, indicating a worsening of the Veteran's hearing loss to the point where he would have a hearing loss disability as recognized under 38 C.F.R. § 3.385.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As a result, the Board must deny the claim for service connection for bilateral hearing loss, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992), though the Veteran is encouraged to reapply at a time when he feels his hearing has worsened to the point that he may have a hearing loss disability.
II. Increased Ratings

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

General Matters

The Veteran's representative argues for new examinations of all of his service-connected disabilities at issue in this appeal because the last examinations took place in 2009.  In support, he cites to 38 C.F.R. § 3.327(a) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In pertinent part, 38 C.F.R. § 3.327(a) requires VA to afford a veteran a new examination if there has been "a material change in a disability."  This is not alleged.  Rather, the representative notes only the passage of time, which alone is not a sufficient reason to order a reexamination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (mere passage of time not a basis for requiring of new examination).  Caffrey, a case concerning a rating for schizophrenia, is distinguishable because in that case, there was a letter from a rehabilitation counselor tending to suggest that Caffrey's condition had become worse.  Because no such evidence is of record or has been identified by the Veteran, new examinations for GERD/IBS, hypertension, and cluster headaches are not warranted.

Further, the Veteran asks the Board to remand his increased rating claims for "the opportunity to identify recent treatment records that may be pertinent to these claims."  However, no outstanding records have been identified by the Veteran or his representative.  If such records existed, or if the Veteran wished that such records be considered, the better courses, one of which the Board believes would have been taken, are that such records would have been submitted for consideration with or without a waiver, or the representative would have identified outstanding records in the informal hearing presentation (IHP).  Because one of these courses was not taken, the Board finds the basis for the request purely speculative to the point where there is no reasonable possibility that remanding for this purpose would result in a benefit to the Veteran.  38 C.F.R. § 3.159(d); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Cluster Headaches

The Veteran is in receipt of a noncompensable rating for cluster headaches under 38 C.F.R. § 4.124a, DC 8100.  Under DC 8100 pertaining to migraines, a 50 percent rating requires that the disability be manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability; a 30 percent rating requires headaches with characteristic prostrating attacks occurring on an average once a month over the last several months; a 10 percent rating is warranted for migraines with characteristic prostrating attacks averaging one in 2 months over last several months; and a noncompensable rating is warranted for migraines with less frequent attacks.

At the June 2009 VA examination, the Veteran described his headaches as blinding, fleeting headaches behind the right eye, lasting for only 20-40 seconds.  He declined medication for treatment.  The headaches occurred 5-30 times per day.  No lost time from work was reported, though the Veteran reported avoiding strenuous activity on days during which headaches were more frequent than normal.  

A July 2009 statement from the Veteran is to similar affect.  He described the headaches as lasting 15-30 seconds and productive of sharp, blinding pain.

In October 2010, the Veteran again described his headaches as productive of blinding, sharp pain that would stop him from doing what he was doing.  The headaches would last 45 seconds to a minute and a half.

The Board finds that a noncompensable rating is warranted.  The Veteran does have frequent headaches of a short duration that are not said to be prostrating.  The Veteran does have to stop what he is doing because of these headaches, but, again, these headaches are only of a short duration.  Further, he notes that he has not lost any time from work because of these headaches, which indicates that, after a momentary pause during the headache, the Veteran can continue working.  While he stated that on days when these headaches occur more frequently, the Veteran avoids strenuous activity, the Veteran has not indicated how often these happens or any effects that this has had on his work.  Finally, the Veteran has reported headaches of different lengths-20-40 seconds at the VA examination; 15-30 seconds in his July 2009 statement, and 45 seconds to a minute and a half in his December 2010 statement-there is no indication that this represents a material change in the disability.  38 C.F.R. § 3.327(a).  As a result, based on the evidence of record, higher ratings are not warranted.

Hypertension

With regard to hypertension, the Veteran claims that he should be granted a higher rating because his diastolic pressure has been measured over 100 more than 14 times since March 1999 and will have to take hydrochlorothiazide (HCTZ) and Lisinopril.

The Veteran's service-connected hypertension is rated as noncompensable under 38 C.F.R. § 4.104, DC 7101.  According to DC 7101, a 60 percent rating is warranted if the diastolic pressure is predominantly 130 or more; a 40 percent rating is assigned if the diastolic pressure is predominantly 120 or more; a 20 percent rating is warranted when the diastolic pressure is predominantly 110 or more or systolic pressure is predominantly 200 or more; and a 10 percent rating is assigned if the diastolic pressure is predominantly 100 or more or systolic pressure is predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.

Service treatment records (STRs) and post-service medical treatment records reveal that the Veteran was taking medication to control his blood pressure during the latter part of his service and after service.  In October 1991, there is a blood pressure reading of 140/100, and in March 2007 there are blood pressure readings of 140/101 and 135/105.  Many more blood pressure readings show diastolic pressure in the high 90s.  However, based on this record, the Board finds that the Veteran does not have a history of diastolic pressure predominantly 100 or more.

At the June 2009 VA examination, it was noted that the Veteran was on daily HCTZ (25 milligrams) and Lisinopril (40 milligrams). Blood pressure was measured as 126/94, 127/91, and 126/91.

The Board finds that a noncompensable rating for hypertension is warranted.  The Board recognizes that during service there were some diastolic blood pressure readings of 100 or more; however, the Veteran did not have a history of blood pressure readings with diastolic pressure of 100 or more.  While the Veteran is competent to report that his diastolic pressure has measured more than 100 on 14 occasions, Jandreau v. Nicholson, 492 F.3d 1372, 1977 (Fed. Cir. 2007), and the Board does recognize a history of elevated diastolic pressure readings, the medical evidence of record does not show a history of diastolic pressure predominantly100 or more.  Further, that the Veteran is on medication to control his hypertension does not warrant a higher rating as DC 7101 contemplates the ameliorative effects of medication, McCarroll v. McDonald, 28 Vet. App. 267 (2016).   Therefore, a higher rating for hypertension is denied.




GERD/IBS

The Veteran is currently in receipt of a 30 percent rating for GERD/IBS under DC  7346, under which a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health and a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combination productive of severe impairment of health. 38 C.F.R. § 4.114.

For DCs 7301 to 7329, 7331, 7342, and 7345 to 7348, ratings will not be combined with each other.  Rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with evaluation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.

At the June 2009 VA examination, the Veteran reported having dyspepsia, GERD, and pyrosis.  Regurgitation was also noted.  There was no nausea or vomiting.  Diarrhea was also noted, and he reported using Pepto-Bismol and Imodium daily to control the diarrhea.  Stomach pains and cramping were also noted.  No effects on functioning or activities of daily living were noted.

In a July 2009 statement, the Veteran stated that he has stomach pains and cramping throughout the day and in an October 2010 statement, the Veteran noted that he takes Nexium to relieve his stomach pain and spits up acid.

Based on the rating criteria, a 30 percent rating, but no higher is warranted for the Veteran's GERD/IBS as he experiences dysphagia, pyrosis, regurgitation, nausea, and vomiting.  The Veteran also reported diarrhea, but the primary symptoms he describes are best described under the rating for GERD/hiatal hernia.  38 C.F.R. § 4.114 DC 7346.  Further, there has been no indication of material weight loss or hematemesis or melena with moderate anemia or other symptom combinations that have been reported to be indicative of a moderate impairment of health.  Therefore, the Board finds that a 30 percent rating, but no higher, is warranted.  
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to an initial compensable rating for cluster headaches is denied.

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to an initial rating in excess of 30 percent for GERD/IBS is denied.


REMAND

A remand of the remaining increased rating issues is necessary.  All three involve ratings of disabilities of musculoskeletal system.  Since the examinations in June 2009, the United States Court of Appeals for Veterans Claim (the Court), has clarified the requirements for examinations.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court explained that range of motion testing must be conducted on active and passive motion on weight-bearing and nonweight-bearing and, if possible, with comparison to the opposite undamaged joint.  38 C.F.R. § 4.45.  In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court stated that, if a veteran experiences flare-ups for a musculoskeletal disability and the examination  is not conducted during a flare up, an examiner cannot opine that she cannot reach a conclusion regarding the reduced range of motion during a flare up without resort to mere speculation without explaining why she cannot form an opinion.

Range of motion testing was conducted for each of the musculoskeletal disabilities on appeal.  The Veteran reported flare-ups for his cervical spine, right knee, and right ankle disabilities.

Range of motion of the service spine for both flexion and extension was to 45 degrees with pain at 35 degrees; for right lateral flexion to 45 degrees with pain at 25 degrees; left lateral flexion to 45 degrees with pain at 30 degrees; right lateral rotation to 80 degrees with pain at 55 degrees; and left lateral rotation to 80 degrees with pain at 50 degrees.  No additional limitation of range of motion was found on repetition.

Range of motion in the right knee was to 140 degrees with pain at 130 degrees and in the left knee was to 140 degrees with pain at 120 degrees.

Range of motion in the right ankle was to 20 degrees on dorsiflexion, but only to 15 degrees on repetition; and to 45 degrees on plantar flexion.  In the left ankle, range of motion was to 20 degrees on dorsiflexion with pain at 10 degrees; and to 45 degrees on plantar flexion.

The examiner then opined, "It would be pure speculation to state what the functional decrease in range of motion would be secondary to repetitive movements or flare-ups."  Examination Report at 25.  However, the Board notes that repetitive motion testing was conducted, so there is a concrete record on the function decrease of repetitive motion, as required by DeLuca v. Brown, 8 Vet. App. 202 (1995).  Nonetheless, because the examination was not conducted during a flare-up, remand for a new examination is required to comply with Sharp.

Further, as demonstrated by range of motion testing results detailed above, there is no indication that both active and passive and weight-bearing and nonweight-bearing testing with comparison to the opposite, undamaged joint was completed.  Therefore, a remand for a new examination is required to comply with Correia.

Accordingly, the case is REMANDED for the following actions:

1. Afford the Veteran new examinations to address the nature and severity of his DJD in the cervical spine, right knee, and right ankle.

In accord with the requirements of 38 C.F.R. § 4.59 , the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight- bearing and, if possible, with the range of the opposite undamaged joint; or an explanation from the examiner that any such testing cannot or should not be conducted.

The examiner should also state whether the examination is taking place during a period of flare-up. If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up and/or after repeated use over time. 

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.

2.  Then, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.


______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


